Title: To Alexander Hamilton from Caleb Swan, 2 April 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Phila. April 2d 1800.
          
          I have the honor to enclose to you an extract of a letter from General Pinckney of the 25th ulto. by which it appears that the appointment of Lieutenant Hugh McCall as deputy paymaster, for south Carolina and Georgia cannot be permanent.
          Lt. McCall was appointed by the joint Consent of Generals Pinckney and Wilkinson, upon the presumption that the removal of the 3d. Regiment (to which he belongs) would not interfere with his duties in so. Carolina and  Georgia. to this end Generals Pinckney and Wilkinson promised me before I appointed him that he should be transferred to the 4th Regiment, which it was expected would take the place of the 3d. in Georgia.
          Under these impressions Lt McCall has been appointed, qualified, furnished with 46.348. dollars, and is now actually in the execution of his office, and to take him from this service will altogether derange the measures taken for paying the troops in that quarter, and probably injure the public interest.
          If he can be considered as on command in Georgia it will answer all the purposes. but if he must follow his Regiment, I must confess I am entirely at a loss who to nominate in his place.
          I am very respectfully Sir your most obedient Humble Servt
          
            C: Swan PM Genl.
          
          Major General Alexander Hamilton
        